Citation Nr: 1713189	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-05 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty between June 1968 and February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim for entitlement to service connection for irritable bowel syndrome (IBS) was granted in an August 2016 rating decision.  As this action represents a full grant of benefits, the issue of service connection for IBS will not be further addressed.  

The issue(s) of entitlement to service connection for skin disorders and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's hearing loss is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board notes that this appeal was previously remanded in September 2015.  In its Remand, the Board noted that an undated audiogram appeared to show some hearing loss in the left ear at 2000 hertz; however, his separation audiogram was unremarkable.  The Board requested a new VA examination and instructed the examiner to consider the fact that hearing loss demonstrated in service is not required in order to establish entitlement to service connection.  

In May 2016, the Veteran underwent a new VA examination to address the above deficiencies.  The examiner reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and offered a definite opinion with a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Any deficiencies in the prior examination are cured by the opinion provided after the September 2015 Board remand.  The Board has utilized the Veteran's statements, medical treatment notes, and VA examinations to provide a comprehensive analysis of the nature and etiology of the Veteran's disabilities.  

Thus, the Board is now satisfied there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for hearing loss, which he contends has existed since 1969, while he was still in military service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

The Board notes that the Veteran has received awards indicative of combat with the enemy.  For his valor, he was awarded a Bronze Star for meritorious achievement in ground operations against hostile forces.  For veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's hearing loss.  As an initial matter, the Board notes that nature of his service in artillery is consistent with a military occupation where significant noise exposure is a common issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Moreover, there appears to the Board to be a perceptible tonal threshold shift from the time the Veteran entered service to the time he left.  Specifically, his service treatment records reflect that he underwent in-service audiological evaluations in April 1968 and February 1970.  A comparison of the tonal thresholds from these two examinations reflects a tonal threshold shift of approximately 10 dB at most frequencies, and potentially more, depending on whether the tonal thresholds should be converted from ASA to ISO-ANSI.  

Next, audiological evaluations performed since active duty reflect findings which meet the requirements of 38 C.F.R. § 3.385.  Specifically, VA examinations in January 2010 and May 2016 both reflect hearing loss of 26 dB or more at all frequencies.  Given the presence of a threshold shift in service, the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that at least some of his hearing loss is etiologically related to service.  Therefore, service connection is warranted on this basis.  


ORDER

Service connection for hearing loss is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, which he states that ever since he was discharged from the Army.  He has specifically asserted that these symptoms skin issues are related to Agent Orange exposure.  

In September 2015, the Board remanded the Veteran's skin disorder claim in order to obtain a VA examination addressing the nature and etiology of his skin symptoms.  In its remand instructions, the Board instructed that he should be afforded an examination to determine the "nature of any skin disorders present during the period of the claim, and whether they developed in service or were otherwise causally related to service or related to Agent Orange exposure in service."  

The Veteran was afforded a VA skin examination in May 2016, where the examiner noted that the Veteran had been diagnosed with eczema since November 2007.  However, the examiner did not comment on the Board's finding that he was previously diagnosed with actinic keratoses and.  Moreover, the Veteran's treatment records note other potential diagnoses during the appeal period, to include seborrheic keratoses, epidermal inclusion cyst (EIC), dermatofibroma, and tricholemmoma.  

Even though some of these skin disorders may not be present currently, service connection may be warranted nonetheless if they were present at any point during the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, a VA medical opinion is necessary for these disorders, or at least to confirm that these prior diagnoses were accurate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

As for entitlement to TDIU, this issue is inextricably intertwined with the evaluation of hearing loss as well as the skin disorders claim on.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will also remand the issue of entitlement to a TDIU at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Durham, North Carolina, since May 2016, as well as from any VA facility from which the Veteran has received treatment.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all skin disorders found to be present.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state specifically whether the Veteran's skin disorders are at least as likely as not (a degree of probability of 50 percent or higher) related to his military service, to include toxic herbicide exposure.   
In providing this opinion, the examiner is specifically asked to determine whether the previously diagnosed skin disorders are accurate and, if so, the requested opinion should address all of the Veteran's skin conditions present during the appeal period, including but not limited to:
a) Eczema
b) Actinic Keratoses
c) Seborrheic Keratoses
d) Epidermal inclusion cyst (EIC)
e) Dermatofibroma, and
f) Tricholemmoma

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for skin disorders and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


